Exhibit 10.1
JACOBS ENGINEERING GROUP INC.
1999 STOCK INCENTIVE PLAN
(As Amended and Restated)
1.Purpose.
The purpose of the Jacobs Engineering Group Inc. 1999 Stock Incentive Plan (the
"Plan") is to advance the interests of Jacobs Engineering Group Inc. (the
"Company") and its Related Companies (as defined in Paragraph 2) by encouraging
and enabling the acquisition of a financial interest in the Company by officers
and other employees of the Company and its Related Companies. In addition, the
Plan is intended to aid the Company and its Related Companies in attracting and
retaining employees, to stimulate the efforts of such employees and to
strengthen their desire to remain in the employ of the Company and its Related
Companies.
2.Definitions.
Unless the context clearly indicates otherwise, the following terms, when used
in this Plan, shall have the meanings set forth in this Paragraph 2.
"Board of Directors" means the Board of Directors of the Company.
"Cause" means (unless otherwise expressly provided in an award agreement or
another contract, including an employment agreement) the Company's termination
of the Employee's employment with the Company following the occurrence of any
one or more of the following: (1) the Employee is convicted of, or pleads guilty
or nolo contendere to, a felony; (2) the Employee willfully and continually
fails to substantially perform the Employee's duties with the Company after
written notification by the Company; (3) the Employee willfully engages in
conduct that is materially injurious to the Company, monetarily or otherwise;
(4) the Employee commits an act of gross misconduct in connection with the
performance of the Employee's duties to the Company; or (5) the Employee
materially breaches any employment, confidentiality or other similar agreement
between the Company and the Employee.
"Change in Control" means, with respect to the Company, a change in control of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A under the Securities Exchange Act of 1934, as
amended (the "1934 Act"), provided that such a change in control shall be deemed
to have occurred at such time as (i) any "person" (as that term is used in
Sections 13(d) and 14(d)(2) of the 1934 Act) is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
securities representing 35% or more of the combined voting power for election of
directors of the then outstanding securities of the Company or any successor of
the Company; (ii) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constituted the Board of
Directors cease, for any reason, to constitute at least a majority of the Board
of Directors, unless the election or nomination for election of each new
director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning


--------------------------------------------------------------------------------


of the period; (iii) the consummation of any merger or consolidation as a result
of which the Jacobs Common Stock (as defined below) shall be changed, converted
or exchanged (other than by merger with a wholly owned subsidiary of the
Company) or any liquidation of the Company or any sale or other disposition of
50% or more of the assets or earning power of the Company; or (iv) the
consummation of any merger or consolidation to which the Company is a party as a
result of which the persons who were shareholders of the Company immediately
prior to the effective date of the merger or consolidation shall have beneficial
ownership of less than 50% of the combined voting power for election of
directors of the surviving corporation following the effective date of such
merger or consolidation; provided, however, that no Change in Control shall be
deemed to have occurred if, prior to such time as a Change in Control would
otherwise be deemed to have occurred, the Board of Directors of the Company
determines otherwise.
"Code" means the Internal Revenue Code of 1986, as amended.
"Committee" means the Human Resource and Compensation Committee of the Board of
Directors of the Company, or any committee appointed by the Board of Directors
of the Company in accordance with the Company's By-Laws from among its members
for the purpose of administering the Plan. Members of the Committee shall be
"Non Employee Directors" within the meaning of Rule 16b-3 under the 1934 Act,
and "Outside Directors" as defined in IRS guidance issued under Section 162(m)
of the Code.
"Disabled" or "Disability" means the employee meets the definition of "disabled"
under the terms of the long term disability plan of the Company or Related
Company by which the employee is employed in effect on the date in question,
whether or not the employee is covered by such plan.
"Employee" means an employee of the Company or a Related Company.
"Fair Market Value" means the closing price of Jacobs Common Stock as reported
in the composite transactions report of the National Securities Exchange on
which the Jacobs Common Stock is then listed ("Exchange"). If such day is a day
that the Exchange is not open, then the Fair Market Value shall be determined by
reference to the closing price of the Jacobs Common Stock for the immediately
preceding trading day.
"Good Reason" means, without the Employee's consent (1) a material reduction in
the position, duties or responsibilities of the Employee from those in effect
immediately prior to such change; (2) a reduction in the Employee's base salary;
(3) a relocation of the Employee's primary work location to a distance of more
than fifty (50) miles from its location as of immediately prior to such change;
or (4) a material breach by the Company of any employment agreement between the
Company and the Employee.
"Incentive Award" means an ISO, NQSO, Restricted Stock, Restricted Stock Unit or
Incentive Bonus granted or awarded under this Plan.
"Incentive Bonus" means a bonus award made under Paragraph 14 pursuant to which
a Participant may become entitled to receive cash payments based on satisfaction
of such performance criteria as are specified in the applicable award agreement
or subplan(s).


--------------------------------------------------------------------------------


"ISO" means an incentive stock option within the meaning of Section 422 of the
Code.
"Jacobs Common Stock" means the Common Stock, par value $1.00 per share, of the
Company.
"Majority-Owned Related Company" means a Related Company in which the Company
owns, directly or indirectly, 50% or more of the voting stock on the date an
Incentive Award is granted or awarded.
"NQSO" means a stock option that does not constitute an ISO.
"Options" means ISOs and NQSOs granted under this Plan.
"Optionee" means any person to whom an Option is granted under the Plan.
"Qualifying Termination" means a termination of an Employee's employment with
the Company (i) by the Company for any reason other than Cause or the Employee's
death or Disability or (ii) by the Employee for Good Reason.
"Related Company" or "Related Companies" means corporation(s) or other business
organization(s) in which the Company holds a sufficient ownership interest so
that Jacobs Common Stock issued to the employees of such entities constitutes
"service recipient stock," as defined in IRS guidance under Code section 409A.
In general, the Company holds a sufficient ownership interest if it owns,
directly or indirectly, at least 50 percent of the total combined voting power
of all classes of stock entitled to vote or at least 50 percent of the total
value of shares of all classes of stock. However, to the extent permitted by IRS
guidance under Code section 409A, "20 percent" shall be used instead of "50
percent" in the previous sentence.
"Restricted Stock" means shares of Jacobs Common Stock awarded pursuant to
Paragraph 13 of this Plan.
"Restricted Stock Unit" means an Incentive Award granted pursuant to Paragraph
13 of this Plan, pursuant to which shares of Jacobs Common Stock may be issued
in the future.
"Retire" means to enter Retirement.
"Retirement" means the termination of an Employee's employment with the Company
or a Related Company by reason of an Employee having either (1) attained the age
of 65, or (2) attained the age of 60 and completed a total of ten (10) or more
consecutive years of employment with the Company, and/or a Related Company.
3.Incentive Awards.
The Company may grant or award Incentive Awards to those persons meeting the
eligibility requirements in Paragraph 6.




--------------------------------------------------------------------------------


4.Administration.
(a)    The Plan shall be administered by the Committee. The Board of Directors
shall fill vacancies on, and from time to time may remove or add members to, the
Committee. The Committee shall act pursuant to a majority vote or unanimous
written consent.
(b)    The Committee shall determine the employees of the Company and its
Related Companies (including officers) to whom, and the time or times at which,
Incentive Awards will be granted or awarded; the number of shares to be subject
to each Incentive Award; the duration of each Incentive Award; the time or times
within which Options may be exercised; the cancellation of the Incentive Award
(with the consent of the holder thereof); and the other terms and conditions of
the grant or award of the Incentive Award, at grant or award or while
outstanding, pursuant to the terms of the Plan. The provisions and conditions of
the Incentive Awards need not be the same with respect to each employee or with
respect to each Incentive Award.
(c)    The Committee may, subject to the provisions of the Plan, establish such
rules, regulations, policies and procedures as it deems necessary or advisable
for the proper administration of the Plan, and may make determinations and may
take such other action in connection with or in relation to the Plan as it deems
necessary or advisable. Except as provided in Paragraph 20, each determination
or other action made or taken pursuant to the Plan, including interpretations of
the Plan and the specific conditions and provisions of the Incentive Awards
granted or awarded hereunder by the Committee, shall be final and conclusive for
all purposes and upon all persons including, but without limitation, the
Company, its Related Companies, the Committee, the Board of Directors of the
Company, officers and the affected employees of the Company and/or its Related
Companies, employees and the respective successors in interest of any of the
foregoing.
(d)    Notwithstanding the foregoing, with respect to any Incentive Award that
is not intended to satisfy the conditions of Rule 16b-3 under the 1934 Act or
Section 162(m)(4)(C) of the Code, the Committee may appoint one or more separate
committees (any such committee, a "Subcommittee") composed of one or more
directors of the Company, who unlike the members of the Committee, may be
employee directors of the Company. The Committee may delegate to any such
Subcommittee(s) the authority to grant Incentive Awards, to determine all terms
of such Incentive Awards and/or to administer the Plan, pursuant to the terms of
the Plan. Subject to the limitations of the Plan and the limitations of the
Committee's delegation, any such Subcommittee would have the full authority of
the Committee pursuant to the terms of the Plan. Any such Subcommittee shall
not, however, grant Incentive Awards on terms more favorable than Incentive
Awards provided for by the Committee. Actions by any such Subcommittee within
the scope of delegation shall be deemed for all purposes to have been taken by
the Committee. Any such Subcommittee shall be required to report to the
Committee on any actions that the Subcommittee has taken.
(e)    The Committee may designate the Secretary of the Company or any other
Company employee to assist the Committee in the administration of the Plan, and
may grant authority to such persons to execute agreements evidencing Incentive
Awards made under the Plan or other documents entered into under the Plan on
behalf of the Committee or the Company.




--------------------------------------------------------------------------------


5.Stock.
The Jacobs Common Stock to be issued, transferred and/or sold under the Plan
shall be made available from authorized and unissued Jacobs Common Stock or from
the Company's treasury shares. The total number of shares of Jacobs Common Stock
that may be issued or transferred under the Plan pursuant to Incentive Awards
hereunder may not exceed 18,700,000 shares (subject to adjustment as described
below). Such number of shares shall be subject to adjustment in accordance with
this Paragraph 5 and Paragraph 12. Jacobs Common Stock subject to any
unexercised portion of an Option that expires or is canceled, surrendered or
terminated for any reason may again be subject to Incentive Awards granted under
the Plan.
6.Eligibility.
Incentive Awards may be granted or awarded to any individual who is an employee
of the Company or a Related Company on the date of grant. In no event may
Incentive Awards that are denominated in shares be granted or awarded to any
Employee covering more than one million shares in the aggregate (taking into
account all share-based Incentive Awards) in any one calendar year, subject to
the adjustment provisions of Paragraph 12 of the Plan only to the extent that
such adjustment will not affect the status of any Incentive Award intended to
qualify as "performance-based compensation" under Section 162(m) of the Code.
7.Grants of Options.
Each Option grant shall be evidenced by a written instrument containing such
terms and conditions, not inconsistent with the Plan, as the Committee may
approve. Except as otherwise specifically provided in this Plan, Options granted
pursuant to the Plan shall be subject to the following terms and conditions:
(a)    Option Price. The option price of all ISOs shall be 100% of the Fair
Market Value of the Jacobs Common Stock on the date of grant. The option price
of all NQSOs shall be not less than 100% of the Fair Market Value of the Jacobs
Common Stock on the date of grant.
(b)    Duration of Options. The duration of Options shall be determined by the
Committee, but in no event shall the duration exceed ten (10) years from the
date of its grant.
(c)    Other Terms and Conditions. Options may contain such other provisions,
not inconsistent with the provisions of the Plan, as the Committee shall
determine appropriate from time to time, including, without limitation,
provisions for accelerated vesting of Options, and provisions relating to the
termination of Options for conduct deemed detrimental to the Company and/or its
Related Companies; provided, however, that, except in the event of a Change in
Control or the Disability or death of the employee, no Option shall be
exercisable in whole or in part for a period of twelve (12) months from the date
on which the Option is granted. Neither the grant nor award of an Incentive
Award under the Plan constitutes an agreement of employment between the Employee
and the Company or a Related Company. The receipt of an Incentive Award does not
constitute a right acquired by the recipient to any other form of compensation,
or to any future benefit or compensation, or to participate in any other benefit
plan or program sponsored by the Company or Related Company, or to receive
additional


--------------------------------------------------------------------------------


Incentive Awards under the Plan in the future. The grant of an Option to any
employee shall not affect in any way the right of the Company and any Related
Company to terminate the employment of the holder thereof.
(d)    ISOs. The Committee, with respect to each grant of an Option to an
employee, shall determine whether such Option shall be an ISO, and, upon
determining that an Option shall be an ISO, shall designate it as such in the
written instrument evidencing such Option. Each written instrument evidencing an
ISO shall contain all terms and conditions required by Section 422 of the Code.
If the written instrument evidencing an Option does not contain a designation
that it is an ISO, it shall not be an ISO.
The Employee to whom an ISO is granted must be eligible to receive an ISO
pursuant to Section 422 of the Code.
The aggregate Fair Market Value (determined in each instance on the date on
which an ISO is granted) of the Jacobs Common Stock with respect to which ISOs
are first exercisable by any employee in any calendar year shall not exceed
$100,000 for such employee. If any Majority-Owned Related Company of the Company
shall adopt a stock option plan under which options constituting ISOs may be
granted, the fair market value of the stock on which any such ISOs are granted
and the times at which such ISOs will first become exercisable shall be taken
into account in determining the maximum amount of ISOs that may be granted to
the employee under this Plan in any calendar year.
8.Exercises of Options.
(a)    An exercisable Option may be exercised in whole or in part. However, an
Option may not be exercised in a manner that will result in fractional shares of
Jacobs Common Stock being issued.
(b)    All, or any portion, of an exercisable Option shall be deemed exercised
upon delivery to the representative of the Company designated for such purpose
by the Committee of all of the following: (i) notice of exercise in such form
and in such manner as the Committee may authorize; (ii) payment of the exercise
price for such Options being exercised; (iii) such representations and documents
as the Committee may, in its sole discretion, deem necessary or advisable to
effect compliance with all applicable provisions of the Securities Act of 1933,
as amended, and any other federal, state, or foreign securities laws or
regulations; and (iv) in the event that the Option is being exercised pursuant
to Paragraph 9 of the Plan by any person other than the Employee, proof deemed
appropriate by the Committee in its sole discretion of the right of such person
to exercise the Option.
(c)    The option price shall be paid in full at the time of exercise. Payment
is to be made in cash or, at the discretion of the Committee and upon conditions
established by it, by the delivery or constructive exchange of shares of Jacobs
Common Stock acceptable to the Committee owned by the Employee for such period
of time as may be established by the Committee.




--------------------------------------------------------------------------------


(d)    The Committee may make such provisions as it may deem appropriate for the
withholding or payment by the Employee of any taxes which it determines are
required in connection with an exercise of an Option, and an Optionee's rights
in any Incentive Award are subject to satisfaction of such conditions. If
permitted by the Committee, the Employee may elect to satisfy all or any portion
of such taxes by instructing the Company to withhold shares of Jacobs Common
Stock that would otherwise be issuable to the employee by reason of the
exercise.
If shares of Jacobs Common Stock are delivered or constructively exchanged to
pay the option price, or if shares of Jacobs Common Stock otherwise issuable to
the employee by reason of the exercise are withheld to satisfy tax liabilities,
the value of the shares delivered or exchanged or that are withheld shall be
computed using the Fair Market Value of the Jacobs Common Stock delivered or
exchanged, or withheld, determined as of the date of exercise.
9.Transferability of Incentive Awards.
Except as otherwise provided by the Committee:
(a) Incentive Awards granted or awarded pursuant to the Plan shall not be
transferable other than by will or by the laws of descent and distribution. The
rights of an Employee under this Plan shall not be assignable or transferable
pursuant to a qualified domestic relations order as defined in the Code or Title
I of the Employee Retirement Income Security Act or the rules thereunder.
(b) During the lifetime of an Employee, an Option shall be exercisable only by
the Employee personally, or by the Employee's legal representative.
10.
Effect on Options of Termination of Employment, Other Changes of Employment or
Employer Status, Death, Retirement, or a Change in Control.

Schedule A, attached hereto, establishes the effects on outstanding Options of
an Employee's termination of employment, other changes of employment or employer
status, death, Disability, Retirement, or a Change in Control, and is hereby
incorporated by reference. The Committee may approve grants of Options
containing terms and conditions different from, or in addition to, those set
forth in Schedule A.
Notwithstanding the provisions of the foregoing paragraph, no Option may have a
term of more than ten years.
In the case of leaves of absence, employees will not be deemed to have
terminated employment unless the Committee, in its sole discretion, determines
otherwise.
Except as provided in Paragraph 20, the Committee may, with the consent of the
affected employee, modify the terms and conditions pertaining to the effect of
an employee's termination on the expiration or exercisability of an Option
subsequent to the date of grant.




--------------------------------------------------------------------------------


11.No Rights as a Shareholder.
An employee or a transferee of an employee pursuant to Paragraph 9 shall have no
rights as a shareholder with respect to any Jacobs Common Stock covered by an
Option or receivable upon the exercise of an Option until the employee or
transferee shall have become the holder of record of such Jacobs Common Stock,
and no adjustments shall be made for dividends in cash or other property or
other distributions or rights in respect to such Jacobs Common Stock for which
the record date is prior to the date on which the employee or transferee shall
have in fact become the holder of record of the share of Jacobs Common Stock
acquired pursuant to the Incentive Award.
12.Adjustment in the Number of Shares and in Option Price.
Except as provided in Paragraph 20, in the event there is any change in the
shares of Jacobs Common Stock through the declaration of stock dividends, or
stock splits or through recapitalization or merger or consolidation or
combination of shares or spin-offs or otherwise, the Committee or the Board of
Directors of the Company shall make such adjustment, if any, as it may deem
appropriate in the number of shares of Jacobs Common Stock available for
Incentive Awards as well as the number of shares of Jacobs Common Stock subject
to any outstanding Incentive Award and the option price, if any, thereof. Any
such adjustment may provide for the elimination of any fractional shares that
might otherwise become subject to any Incentive Award without payment therefore.
13.Awards of Restricted Stock and Restricted Stock Units.
(a)    An Incentive Award in the form of shares of Restricted Stock or
Restricted Stock Units may be awarded under this Paragraph 13 as determined by
the Committee. Restricted Stock and Restricted Stock Units awarded under this
Plan shall not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of. The restrictions against disposition and the obligation
to forfeit and surrender shares to the Company are herein referred to as
"Forfeiture Restrictions", and the shares that are then subject to the
Forfeiture Restrictions are referred to as "Restricted Stock." Any certificates
representing Restricted Stock shall be appropriately legended to reflect the
Forfeiture Restrictions. Restricted Stock Units are Incentive Awards denominated
in units of Jacobs Common Stock under which the issuance of Jacobs Common Stock
is subject to such vesting conditions (including continued employment or
performance conditions) and other terms and conditions as the Committee deems
appropriate. Each Restricted Stock Unit shall be equal to one share of Jacobs
Common Stock and shall, subject to satisfaction of any vesting and/or other
terms and conditions, entitle an Employee to the issuance of one share of Jacobs
Common Stock in settlement of the Incentive Award.
(b)    The number of shares of Jacobs Common Stock that may be issued under this
Plan pursuant to awards of Restricted Stock and/or Restricted Stock Units shall
be limited to 10% of the first 11,200,000 shares authorized for issuance as
Incentive Awards under this Plan, and 50% of any shares authorized for issuance
under this Plan in excess of 11,200,000. Any shares issued under this Plan
pursuant to awards of Restricted Stock and/or Restricted Stock Units that are
forfeited shall again be available for reissuance as Restricted Stock and/or
Restricted Stock Units.


--------------------------------------------------------------------------------


(c)    The Forfeiture Restrictions with respect to Restricted Stock issued under
this Paragraph 13 shall lapse and be of no further force and effect, and
Restricted Stock Units issued under this Paragraph 13 shall vest, in each case
upon the expiration of the period of time or the achievement of any performance
conditions, in each case as fixed by the Committee upon or prior to the grant of
the Incentive Award. Notwithstanding anything in this Plan to the contrary, the
performance conditions for any Restricted Stock or Restricted Stock Unit that is
intended to satisfy the requirements for "performance-based compensation" under
Section 162(m) of the Code will be a measure based on one or more Qualifying
Performance Criteria selected by the Committee and specified upon or prior to
the grant of the Incentive Award.
(d)    In order to enforce the restrictions imposed upon shares of Restricted
Stock, the Committee may require the recipient to enter into an escrow agreement
providing that the certificates representing such shares of Restricted Stock
shall remain in the physical custody of an escrow holder until any or all of the
restrictions imposed pursuant to the Plan expire or shall have been removed.
(e)    The Committee may make such provisions as it may deem appropriate for the
withholding or payment by the Employee of any withholding taxes which it
determines are required in connection the lapse of Forfeiture Restrictions
and/or vesting or settlement of Restricted Stock Units, and an Employee's rights
in any Incentive Award are subject to satisfaction of such conditions. If
permitted by the Committee, the Employee may elect to satisfy all or any portion
of such taxes by instructing the Company to withhold shares of Jacobs Common
Stock as to which the restrictions have lapsed or that otherwise would have been
issued in settlement of the Incentive Award.
(f)    If shares of Jacobs Common Stock are withheld to satisfy tax liabilities,
the value of such shares shall be computed using the Fair Market Value of the
Jacobs Common Stock on the date the tax liability arises.
(g)    All of the foregoing restrictions, terms and other conditions regarding
awards of Restricted Stock and Restricted Stock Units shall be evidenced by a
written agreement between the Company and the Employee and containing such terms
and conditions, not inconsistent with the Plan, as the Committee shall approve.
(h)    Schedule B, attached hereto, establishes the effects on outstanding
awards of Restricted Stock and Restricted Stock Units of an Employee's
termination of employment, other changes of employment or employer status,
death, Disability, Retirement, or a Change in Control, and is hereby
incorporated by reference. The Committee may approve grants of Restricted Stock
and Restricted Stock Units containing terms and conditions different from, or in
addition to, those set forth in Schedule B.
14.Incentive Bonuses.
(a)    Each Incentive Bonus will confer upon the Participant the opportunity to
earn a future cash payment the amount of which shall be based on the achievement
of one or more objectively-determined performance goals or criteria established
for a performance period determined by the Committee.


--------------------------------------------------------------------------------


(b)    The Committee shall establish the performance goals or criteria on which
each Incentive Bonus shall be based. The Committee shall also affirmatively
determine at the end of each performance period the level of achievement of any
such performance goals or criteria that shall determine the target and maximum
amount payable under an Incentive Bonus, which criteria may be based on
financial performance and/or personal performance evaluations. The Committee may
specify to what extent an Incentive Bonus is intended to satisfy the
requirements for "performance-based compensation" under Section 162(m) of the
Code. Notwithstanding anything to the contrary herein, the performance criteria
for any portion of an Incentive Bonus that is intended by the Committee to
satisfy the requirements for "performance-based compensation" under
Section 162(m) of the Code shall be a measure based on one or more Qualifying
Performance Criteria (as defined in Paragraph 15(b)) selected by the Committee
and specified upon or prior to the grant of the Incentive Bonus.
(c)    The Committee shall determine the timing of payment of any Incentive
Bonus. The maximum amount payable pursuant to that portion of an Incentive Bonus
denominated in cash granted in any calendar year to any Participant under this
Plan that is intended to satisfy the requirements for "performance-based
compensation" under Section 162(m) of the Code shall not exceed five million
dollars ($5,000,000).
(d)    Upon a Participant's termination of employment or service for any reason
(including by reason of death, Retirement or Disability), the Participant shall
receive payment in respect of any Incentive Bonuses only to the extent specified
by the Committee.
(e)    Incentive Bonuses payable hereunder may be pursuant to one or more
subplans or programs.
15.Qualifying Performance-Based Compensation.
(a)    The Committee may specify that an Incentive Award or a portion of an
Incentive Award is intended to satisfy the requirements for "performance-based
compensation" under Section 162(m) of the Code, provided that, other than with
respect to Options, the performance criteria for an Incentive Award or portion
of an Incentive Award that is intended by the Committee to satisfy the
requirements for "performance-based compensation" under Section 162(m) of the
Code shall be a measure based on one or more Qualifying Performance Criteria
selected by the Committee and specified at the time the Incentive Award is
granted. The Committee shall certify the extent to which any Qualifying
Performance Criteria has been satisfied, and the amount payable as a result
thereof, prior to payment, settlement or vesting of any Incentive Award that is
intended to satisfy the requirements for "performance-based compensation" under
Section 162(m) of the Code.
(b)    For purposes of this Plan, the term "Qualifying Performance Criteria"
shall mean any one or more of the following performance criteria, or derivations
of such performance criteria, either individually, alternatively or in any
combination, applied to either the Company as a whole, or to a business unit or
group of business units, or Related Company, measured either annually, at a
point in time during a performance period or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years' results or to a designated comparison group, in each case as specified by
the Committee: (i) revenues;


--------------------------------------------------------------------------------


(ii) earnings from operations, earnings before or after income taxes, earnings
before or after interest, depreciation, amortization, or extraordinary or
special items, earnings before income taxes and any provision for Incentive
Bonuses; (iii) net earnings or net earnings per common share (basic or diluted);
(iv) return on assets (gross or net), return on investment, return on capital,
or return on beginning, ending or average equity; (v) cash flow, free cash flow,
cash flow return on investment (discounted or otherwise), net cash provided by
operations, or cash flow in excess of cost of capital; (vi) interest expense
after taxes; (vii) economic value added or created; (viii) operating margin or
profit margin; (ix) stock price or total shareholder return; (x) average cash
balance, net cash or cash position; and (xi) strategic business criteria,
consisting of one or more objectives based on meeting specified development,
strategic partnering, licensing, research and development, market penetration,
geographic business expansion goals, cost targets, customer satisfaction,
employee satisfaction, management of employment practices and employee benefits,
supervision of litigation and information technology, and goals relating to
acquisitions or divestitures of subsidiaries, affiliates or joint ventures. To
the extent consistent with Section 162(m) of the Code, the Committee (A) may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to eliminate the effects of charges for restructurings,
discontinued operations, unusual or nonrecurring or extraordinary items and all
items of gain, loss or expense determined to be extraordinary or unusual in
nature or related to the disposal of a segment of a business or related to a
change in accounting principle all as determined in accordance with accounting
principles generally accepted in the United States, as well as the cumulative
effect of accounting changes, in each case as determined in accordance with
accounting principles generally accepted in the United States or identified in
the Company's financial statements or notes to the financial statements, and
(B) may appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude the effects of any of the following events that
occurs during a performance period: (1) asset write-downs, (2) litigation,
claims, judgments or settlements, (3) changes in tax law or other such laws or
provisions affecting reported results, (4) reorganization and restructuring
programs and (5) payments made or due under this Plan or any other compensation
arrangement maintained by the Company.
16.Amendments, Modifications and Termination of the Plan.
(a)    From time to time, the Board of Directors or the Committee may suspend
the Plan, in whole or in part. Except as provided in this Paragraph 16 and in
Paragraph 20, from time to time, the Board of Directors or the Committee may
terminate or amend the Plan, in whole or in part, including the adoption of
amendments deemed necessary or desirable to qualify the Incentive Awards under
the laws (including tax laws) of various countries and under rules and
regulations promulgated by the Securities and Exchange Commission with respect
to employees who are subject to the provisions of Section 16 of the 1934 Act, or
to correct any defect or supply an omission or reconcile any inconsistency in
the Plan or in any Incentive Award granted hereunder, or for any other purpose
or to any effect permitted by applicable laws and regulations, without the
approval of the shareholders of the Company. However, in no event may additional
shares of Jacobs Common Stock be allocated to the Plan, or may the minimum
exercise price for Options be reduced, or may any outstanding Option be repriced
or replaced without shareholder approval. Without limiting the foregoing, the
Board of Directors or the Committee may make amendments applicable or
inapplicable only to employees who are subject to Section 16 of the 1934 Act.




--------------------------------------------------------------------------------


(b)    No amendment or termination or modification of the Plan shall in any
manner affect any Incentive Award theretofore granted without the consent of the
employee, except that, except as provided in Paragraph 20, the Committee may
amend or modify the Plan in a manner that does affect Incentive Awards
theretofore granted upon a finding by the Committee that such amendment or
modification is in the best interest of holders of outstanding Incentive Awards
affected thereby.
(c)    Grants of ISOs may be made under this Plan until January 22, 2019 or such
earlier date as this Plan is terminated, and grants of NQSOs and awards of
Restricted Stock and Restricted Stock Units may be made until all of the shares
of Jacobs Common Stock authorized for issuance hereunder (adjusted as provided
in Paragraphs 5 and 12) have been issued or until this Plan is terminated,
whichever first occurs. The Plan shall terminate when there are no longer
Options or Restricted Stock Units outstanding under the Plan, or when there are
no longer shares of Restricted Stock outstanding that are subject to Forfeiture
Restrictions, unless earlier terminated by the Board or by the Committee.
17.Non-U.S. Employees.
The Committee may determine, in its sole discretion, whether it is desirable or
feasible under local law, custom or practice to grant or award Incentive Awards
to Employees in countries other than the United States. Except as provided in
Paragraph 20, in order to facilitate any such grants or awards, the Committee
may provide for such modifications and additional terms and conditions ("special
terms") in the grant and award agreements to Employees who are employed outside
the United States (or who are foreign nationals temporarily within the United
States) as the Committee may consider necessary, appropriate or desirable to
accommodate differences in, or otherwise comply with, local law, policy or
custom or to facilitate administration of the Plan. The Committee may adopt or
approve sub- plans, appendices or supplements to, or amendments, restatements or
alternative versions of, the Plan as it may consider necessary, appropriate or
desirable for purposes of implementing any special terms or facilitating the
grant or award of an Incentive Award, without thereby affecting the terms of the
Plan as in effect for any other purpose. The special terms and any appendices,
supplements, amendments, restatements or alternative versions, however, shall
not include any provisions that are inconsistent with the terms of the Plan as
then in effect, unless the Plan could have been amended to eliminate such
inconsistency without further approval by the Board of Directors of the Company.
18.Governing Law.
The Plan shall be governed by and shall be construed and enforced in accordance
with the laws of the State of Delaware without giving effect to its choice of
law rules.
19.Adoption of the Plan.
The Plan shall become effective upon its approval by the Board of Directors of
the Company and a majority of the shares present at a duly called meeting of the
shareholders of the Company held within twelve months of approval by the Board.
However, Incentive Awards may be granted at any time following the approval of
the Plan by the Board, but no shares may


--------------------------------------------------------------------------------


be issued pursuant to any Incentive Awards until the Plan has been approved by
the shareholders, and all listing requirements of all securities exchanges on
which the Jacobs Common Stock is listed have been satisfied.
20.Code Section 409A.
It is intended that the Incentive Awards granted pursuant to this Plan shall not
constitute "deferrals of compensation" within the meaning of Section 409A of the
Code and, as a result, shall not be subject to the requirements of Section 409A.
The Plan is to be interpreted in a manner consistent with this intention.
Notwithstanding any other provision in this Plan, a new Incentive Award may not
be issued if such Award would be subject to Section 409A of the Code, and an
existing Incentive Award may not be modified in a manner that would cause such
Award to become subject to Section 409A of the Code.




--------------------------------------------------------------------------------


SCHEDULE A
to the
JACOBS ENGINEERING GROUP INC.
1999 Stock Incentive Plan
Event
 
 
Impact on Vesting
 
Impact on Exercise Period
Employment terminates due to Retirement
 
Unvested Options are forfeited
 
Option expiration date provided in the grant agreement continues to apply
Employment terminates due to Disability or death
 
All Options become immediately vested
 
Option expiration date provided in the grant agreement continues to apply
Employment terminates in a Qualifying Termination within two years following a
Change in Control
 
All Options become immediately vested
 
Expires on the earlier to occur of
(1) the Option expiration date provided in the grant agreement, or (2) two years
from the date of termination
Employment terminates for reasons other than a Change in Control, Disability,
Retirement, or death (for purposes of this section, the receipt of severance pay
or similar compensation by the Optionee does not extend his or her termination
date)
 
Unvested Options are forfeited
 
Expires on the earlier to occur of
(1) the Option expiration date provided in the grant agreement, or (2) three
months from the date of termination
Optionee is an employee of a Related Company, and the Company's investment in
the Related Company falls below 20% (this constitutes a termination of
employment under the Plan)
 
Unvested Options are forfeited
 
Expires on the earlier to occur of
(1) the Option expiration date provided in the grant agreement, or (2) three
months from the date of termination
Employee becomes an employee of an entity in which the Company's ownership
interest is less than 20% (this constitutes a termination of employment under
the Plan)
 
Unvested Options are forfeited
 
Expires on the earlier to occur of
(1) the Option expiration date provided in the grant agreement, or (2) three
months from the date of termination
Employment transferred to a Related Company
 
Vesting continues after transfer
 
Option expiration date provided in the grant agreement continues to apply
Death after termination of employment but before Option has expired
 
Not applicable
 
Right of executor or administrator of estate (or other transferee permitted by
Paragraph 9) terminates on the earlier to occur of (1) the Option expiration
date provided in the grant agreement, or (2) the Option expiration date that
applied immediately prior to the death of the Optionee
A Change in Control occurs and Options are not assumed and continued by the
acquiring or surviving corporation in the transaction (or a parent corporation
thereof)
 
All Options become immediately vested
 
Expires on the date of the Change in Control; provided that the Employee is
given at least 15 days' notice of such termination and the opportunity to
exercise outstanding Options during such notice period























--------------------------------------------------------------------------------




SCHEDULE B
to the
JACOBS ENGINEERING GROUP INC.
1999 Stock Incentive Plan

Event
 
Impact of Event
Employee's employment terminates due to Retirement.
 
Unvested Restricted Stock and Restricted Stock Units are forfeited upon
Retirement.
Employee's employment terminates due to Disability or death
 
The restrictions on all unvested Restricted Stock shall immediately lapse and
unvested Restricted Stock Units become immediately vested; provided, however,
that any awards of Restricted Stock and/or Restricted Stock Units that are
subject to performance-based vesting criteria shall remain outstanding and
continue to vest or become earned based upon the Company's actual performance
through the end of the applicable performance period.
Employment terminates in a Qualifying Termination within two years following a
Change in Control
 
The restrictions on all unvested Restricted Stock shall immediately lapse and
unvested Restricted Stock Units become immediately vested.
Employee's employment terminates for reasons other than a Change in Control,
Disability, Retirement or death (for purposes of this section, the receipt of
severance pay or similar compensation by the Employee does not extend his or her
termination date)
 
Unvested Restricted Stock and Restricted Stock Units are forfeited.
Employee is an employee of a Related Company, and the Company's investment in
the Related Company falls below 20% (this constitutes a termination of
employment under the Plan effective as of the date the Company's investment in
the Related Company falls below 20%)
 
Unvested Restricted Stock and Restricted Stock Units are forfeited.
Employee becomes an employee of an entity in which the Company's ownership
interest is less than 20% (this constitutes a termination of employment under
the Plan effective as of the date the Employee becomes an employee of the entity
in which the Company's ownership interest is less than 20%)
 
Unvested Restricted Stock and Restricted Stock Units are forfeited.
Employment transferred to a Related Company
 
The restrictions on unvested Restricted Stock shall continue to lapse and
Restricted Stock Units continue to vest after the transfer, subject to the
Company's actual performance with respect to any applicable performance-based
vesting criteria.
A Change in Control occurs and Restricted Stock and/or Restricted Stock Unit
awards are not assumed and continued by the acquiring or surviving corporation
in the transaction (or a parent corporation thereof)
 
The restrictions on all unvested Restricted Stock shall immediately lapse and
unvested Restricted Stock Units become immediately vested.


--------------------------------------------------------------------------------




